DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on July 18, 2019, June 2, 2020, August 21, 2020, and November 9, 2020, are acknowledged by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b) or 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 17-19 recites “a carbon material is used in at least part of a sliding portion, in the swinging portion, the shaft portion, and the supporting portion, that slides by swinging of the swing portion. It is unclear what is meant by “at least part of a sliding portion, in the swinging portion, the shaft portion, and the supporting portion, that slides by swinging”. Because there is a comma between “portion” and “slides” it is unclear what slides. For the purpose of this examination, it is assumed that “at least part of the sliding portion” is sliding.
Claims 2-7 are rejected based on their dependency on Claim 1.
Claim 4 recites “a remaining portion other than the at least a part of the sliding portion in the swinging portion, the shaft portion, and the supporting portion is made of stainless”.  It is unclear if the at least ort if the sliding portion in the swinging portion, the shaft portion, and the supporting portions can also be made of stainless steel. It is assumed that this claim limitation does not limit these portions from being made of stainless steel. Additionally, it is assumed that this claim does not limit which member of the valve device is made of stainless steel, for example the bellows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al. (US 7,159,829, hereinafter “Tanikawa”) in view of Takahashi et al. (WO 2014/168112 A1, hereinafter “Takahashi”, Machine Translation), Applicant’s recited prior art.
Regarding claim 1, Tanikawa discloses a valve device (2, 3, 4, 5, 6; see fig. 1), comprising: a body (2) in which a fluid passage (2a and 2b) is formed and which includes a valve seat (3); a drive part (chamber 24) configured to generate drive force (pressure in chamber 24); a boosting mechanism (11) configured to amplify the drive force (pressure in chamber 24); a valve element (4, 5) configured to be capable of opening and closing the fluid passage (2a, 2b) by coming into contact with and separating from the valve seat (3); and a stem (21a) provided to enable the valve element (4, 5) to come into contact with and separate from the body (2) using received force (the drive force from pressure in chamber 24 is transmitted through the boosting mechanism 11 to the valve element 4, 5, col. 4 lines 12-17 describes the ratio of amplification of the drive force) having been amplified by the boosting mechanism (11), wherein the boosting mechanism (11) includes: a supporting portion (27b); a shaft portion (26) having both ends thereof supported by the supporting portion (27b, col. 4 lines 20-26, describes the shafts 26 supported by the supporting portion 27b); and a swinging portion (25) which is swingably supported by the shaft portion (26) and which has one end portion that receives the drive force (portion of the swinging portion 25 that is adjacent to piston ring 23, col. 3 lines 63-66) and 
Tanikawa substantially discloses the invention as claimed, except carbon material used at least part of the sliding portion.
Takahashi teaches a carbon fiber material used on a sliding surface 20. (Takahishi p. 2 lines 14-15).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the invention to have modified the sliding surface, as disclosed by Tanikawa, by using a carbon material as a sliding surface, as taught by Takahishi, for the purpose of improving the lubricity of a sliding surface of a portion sliding due to a swinging of a sliding body. (Takahashi p. 2 lines 47-51). 

    PNG
    media_image1.png
    735
    480
    media_image1.png
    Greyscale

TANIKAWA – FIGURE 1
Regarding claim 2, Tanikawa, as modified in claim 1, includes Takahashi teaching a carbon fiber material is a composite material used on a sliding surface 20. (Takahishi p. 2 lines 21-24).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the invention to have modified the sliding surface, as disclosed by Tanikawa, by using a fiber carbon material as a sliding surface, as taught by Takahishi, for the purpose of improving the lubricity of a sliding surface of a portion sliding due to a swinging of a sliding body. (Takahashi p. 2 lines 47-51). 
Regarding claim 3,
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the invention to have modified the sliding surface, as disclosed by Tanikawa, by using a fiber carbon material that is parallel to the sliding direction of the sliding portion, as taught by Takahishi, for the purpose of improving the lubricity of a sliding surface of a portion sliding due to a swinging of a sliding body. (Takahashi p. 2 lines 47-51). 
Regarding claim 6, Tanikawa discloses the sliding portion is constituted by two members (arms 25 and shafts 26), and the two members are in direct contact with each other (the arm 25 and the shaft 26 are in contact with each other). 
Regarding claim 7, Tanikawa discloses a semiconductor production device, comprising: a chamber (casing 7,8); and the valve device (2, 3, 4, 5, 6) according to claim 1 being arranged inside the chamber (casing 7,8) interior.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al. (US 7,159,829, hereinafter “Tanikawa”) in view of Takahashi et al. (WO 2014/168112 A1, hereinafter “Takahashi”, Machine translation), Applicant’s recited prior art, as applied to claim 1 above, in further view of Niwa (US 5,332,317).
Regarding claim 4, Tanikawa as modified in claim 1 above, substantially discloses the invention as claimed, except a remaining portion other than the at least a part of the sliding portion, the shaft portion, and the supporting portion is made of stainless steel. 
Niwa teaches a remaining portion (bearings 2) other than the at least sliding portion (1), shaft portion (8), and the supporting portion (7) is made of stainless steel (col. 5 lines 66-68).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the sliding portion, as disclosed by Tanikawa, by adding stainless steel bearings at a sliding portion, as taught by Niwa, for the purpose of placing a bearing next to a plastic 

    PNG
    media_image2.png
    318
    410
    media_image2.png
    Greyscale

NIWA – FIGURE 4
Regarding claim 5, Tanikawa discloses the supporting portion has a bearing (2) that rotatably supports the shaft portion (8), and the bearing is made of a carbon material (it is well known, stainless steel includes a minor amount of carbon). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753